Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 23 APRIL 2021.
Claims 1-19 are present and have been examined. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11017419. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘419 patent recites the following elements: “receive from an incentive provider, campaign parameters…; initiate a campaign based on the campaign parameters…; electronically store incentive request information…; automatically determine, after the campaign has been initiated one or more suggested modifications to the campaign parameters…; modify the one or more campaign parameters…; receive, from a consumer or their proxy, a request for a desired incentive amount...after the at last one of the one or more campaign parameters have been modified; determine whether the desired incentive amount requested by the consumer satisfies one or more rules…; automatically approve the request for the desired incentive amount responsive to a determination…; update the stored incentive request information…; automatically determine a second one or more suggested modification to the campaign parameters....” These limitations read directly on limitations a-j of the pending claims in the ‘782 application as filed. As 

Claim Objections 

Claim 19
Claim 19 recites elements a, c, d-j, while claims 1, 18, which are otherwise similar in scope recite elements a-j. Examiner is unclear as to if this is a typo or intentional on the part of Applicant. Examiner has assumed the intention is for claim 19 to be similar in scope to claims 1, 18 in the rejection below, and therefore reserves the right to make any necessary updates if this assumption is incorrect. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 11, 13, 14, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murphy et al (US 20100153198 A1, hereinafter Murphy). 

In reference to claim 1, 18, 19: 
A system configured to manage incentive campaigns, the system comprising: one or more physical processors; and at least one storage device configured to store processor-executable instructions that, when executed by the one or more physical processors, configure the system to: 
(a) receive, from an incentive provider, one or more campaign parameters defining one or more incentives that may be made available during a campaign (at least fig 3 and related text, at 122, 126, 128 parameters are input into the campaign; in [099] and figure 6, this includes incentive limits; at [081, 084, 0102] sales goals noted in the program manager database); 
(b) initiate the campaign based on the one or more campaign parameters;  (at least figure 3 and related text] at step 128, if the answer is yes, the campaign is deployed at 132 and qualified users are notified at step 136; at [019, 031, 078, 084] available offers for users) 
(c) store incentive request information comprising, for each of a plurality of individual incentive requests, an indication of a desired incentive amount requested and whether the incentive request was approved (at least [0155-0161] module 496 enables…and includes a module 476 for viewing incentives, a module 478 for viewing incentive logs, and a module 480 for determining matches among customers 402 and any and all incentives offered…”; at  [0101] each user inputs an individual acceptable incentive value, i.e. requests the incentive; the offer is stored at central server 22, a user is either qualified or not, i.e. 
(d) automatically determine, after the campaign has been initiated, one or more suggested modifications to the one or more campaign parameters by applying a machine learning algorithm to the stored incentive request information, wherein the one or more suggested modifications are determined to optimize how incentives will be granted for one or more transactions during the campaign relative to a desired campaign target cap (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically);  
(e) modify the one or more campaign parameters based on the one or more suggested modifications cap (at least [0162, 0111, 080, 085, 0100] incentive amount is raised; at [0100] manufacturer does this in order to identify the appropriate amount of revenue from the increase; at [0163] “through decisioning routine…manufacturer may elect to raise the minimum or current incentive…”); 
(f) receive a request from a user for a desired incentive amount after the one or more campaign parameters have been modified (at least [0101, 0162-0167] based on the “real deal” incentive plan, a user submits a request or conditional participation); 
(g) determine whether the desired incentive amount requested by the user satisfies one or more rules associated with the one or more campaign parameters (at least [0162-0167] a match based on the real deal and the customer’s request);
(h) automatically approve the request for the desired incentive amount responsive to a determination that the desired incentive amount requested by the user satisfies the one or more rules (at least [0164] “a match is automatically generated and the customer is notified of the match and of the available incentive.”); and
(i) update the stored incentive request information by storing an indication of the desired incentive amount requested by the user and whether the received request from the user was approved (at least [0155-0161] module 496 enables…and includes a module 476 for viewing incentives, a module 478 for viewing incentive logs, and a module 480 for determining matches among customers 402 and any 
(j) automatically determine a second one or more suggested modifications to the one or more campaign parameters by applying the machine learning algorithm to the updated stored incentive request information, wherein the second one or more suggested modifications are determined to optimize how incentives will be granted for one or more subsequent transactions during the campaign relative to the desired campaign target after the stored incentive request information has been updated based on the received request from the user cap (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically). 

In reference to claim 2:
Murphy further teaches: wherein the incentive provider comprises an original equipment manufacturer, and wherein the user comprises a retailer through which one or more items are to be purchased  (at least [abstract, 017] vehicle manufacturer and vehicle dealership).

In reference to claim 5:

In reference to claim 6:
Murphy further teaches: wherein the request is automatically approved based further on an incentive budget associated with the campaign or an expiration date associated with the campaign (at least [0159-0161] expiration date governs if a notification of expiration is sent, i.e. if the campaign itself expires).

In reference to claim 7:
Murphy further teaches: wherein the one or more modified campaign parameters include a modified incentive cap, and responsive to a determination that the desired incentive amount in the received request exceeds the modified incentive cap, the system is further configured to: automatically deny the request for the desired incentive amount (at least [0157-0158] automated decisioning submits a denial).

In reference to claim 8:
Murphy further teaches: wherein responsive to a determination that the desired incentive amount does not satisfy the one or more rules associated with the one or more campaign parameters, the system is further configured to: determine a counteroffer incentive amount, wherein the counteroffer incentive amount is less than the desired incentive amount (at least [0158] revised incentive submitted to customer automatically); and


In reference to claim 10:
Murphy further teaches: wherein the machine learning algorithm comprises an unsupervised goal-based machine learning algorithm (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically).
In reference to claim 11:
Murphy further teaches: wherein the system is further configured to: modify the one or more campaign parameters based on the one or more suggested modifications without further input from the incentive provider (at least [0163, 080, 0100]).

In reference to claim 13:
Murphy further teaches: wherein the one or more suggested modifications include a suggestion to modify an expiration date associated with the campaign (at least [0160-0161]).

In reference to claim 14:
Murphy further teaches: wherein the system is further configured to: automatically deny the received request for the desired incentive amount responsive to a determination that the desired incentive amount exceeds an incentive cap (at least [0158, 0163-67] denial is automatic when there is not a match);
responsive to the modification of the one or more campaign parameters, determine whether the desired incentive amount exceeds a modified incentive cap (at least [0158, 0163-0167] a manufacturer 
generate a second message, the second message comprising a notification to be provided to the user responsive to a determination that the desired incentive amount does not exceed the modified incentive cap (at least [0165, 0158] generation of a message updating status); and
transmit the second message to the user  (at least [0164-0158] customer is automatically notified at the end of the “real deal” if a match is determined).



In reference to claim 16
Murphy further teaches: wherein the request for a desired incentive amount received from the user includes information from the user responsive to one or more questions from the incentive provider (at least [0165] “Where a customer indicated a conditional participation in the real deal incentive by requiring a certain minimum incentive value, then the system matches the respective data of the real deal incentive and the customer profile incentive to determine if the parameters match” and at [0167] “In order to persuade customers to accept the real deal incentive while pending as opposed to requiring an elevated or predefined minimum requirement, the real deal incentive may give indication to the customer that if the customer's minimum requirements are not met, then the final real deal incentive value will not be offered to the customer. This indication could also provide that the customer may be offered an incentive value somewhat reduced from the final incentive value. “– i.e. the user agrees to the initial ask of the conditional minimum value; see also figs 21, 22 and related text – the customer is presented initial acceptance buttons when requesting the real deal).

In reference to claim 17
Murphy wherein the system is further configured to determine whether the user qualifies for one or more specific incentives during the campaign based on the information from the user responsive to the one or more questions from the incentive provider (at least [0165] “Where a customer indicated a real deal incentive by requiring a certain minimum incentive value, then the system matches the respective data of the real deal incentive and the customer profile incentive to determine if the parameters match” and at [0167] “In order to persuade customers to accept the real deal incentive while pending as opposed to requiring an elevated or predefined minimum requirement, the real deal incentive may give indication to the customer that if the customer's minimum requirements are not met, then the final real deal incentive value will not be offered to the customer. This indication could also provide that the customer may be offered an incentive value somewhat reduced from the final incentive value. “– i.e. the user agrees to the initial ask of the conditional minimum value; see also figs 21, 22 and related text – the customer is presented initial acceptance buttons when requesting the real deal).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Cotton (US 20180218420 A1, hereinafter Cotton). 

In reference to claim 3 
Murphy as cited discloses all the limitations above. However, despite teaching numerous means of allocating incentives over campaigns such that one of ordinary skill could reasonably be expected to consider shifting the available incentives among campaigns, it does not explicitly disclose shifting incentives. Cotton however does teach wherein the system is further configured to: determine, in response to approving the request for the desired incentive amount, an incentive surplus associated with the approved request; and allocate at least a portion of the incentive surplus to the incentive provider for use in at least one other campaign. (at least [0144-0145, 0170-0173] subsidy optimizer may determine stealth mode/stealth offers and allocate funds between the two campaigns; stealth mode provides some offers to a select group, but then will provide the incentive spend to a larger group campaign budget after as in the allowed budget in [0144, 0149, 0153]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include shifting funds available for incentives between potential offers/campaigns as taught by Cotton, because Cotton teaches that this is necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars among notifications/campaigns that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Cotton teaches this consideration is necessary in order to appropriate allocate a limited budget (see 0153, 0160-161).

In reference to claim 4:
Murphy as cited discloses all the limitations above. However, Murphy does not specifically disclose allocating surplus for future transactions. Cotton however does teach: wherein the system is further configured to: determine, in response to approving the request for the desired incentive amount, an incentive surplus associated with the approved request (at least [0144-0145, 0170-0173] subsidy optimizer may determine stealth mode/stealth offers and allocate funds between individuals based on if they qualify or do not qualify for a particular incentive)
allocate at least a portion of the incentive surplus to the user for use in one or more future possible transactions during the campaign (at [0118, 165, 0182-0184] “customer cash” or “dealer cash” is a well-known means of providing an additional incentive to a car buyer on top of the offered price – the value can be applied to the purchase, used to add accessories, and/or defray the cost of the car or lease further). It would have been obvious to one of ordinary skill in the art at the time of the invention to include shifting funds available for incentives between users/purchases as taught by Cotton, because Cotton teaches that this is necessary in order to optimize a particular sales goal of an OEM to a given customer (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars among prospective buyers that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Cotton teaches this consideration is necessary in order to appropriate allocate a limited budget (see 0153, 0160-161).

In reference to claim 9

generate a visualization to be provided via a graphical user interface, the visualization including an indication of a projected incentive spend and an actual incentive spend for the campaign (at least [figs 9a-9c and related text, including 0162] interface 900 shows estimated total spend 916, “subsidy spend” as well as at [0162] a projection of the maximizing/diminishing returns of changing either value). It would have been obvious to one of ordinary skill in the art that the time of the invention to allow for visualization of these elements, as well as to calculate the total versus projected spend, because Cotton specifically discloses that these considerations are necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Finally, Cotton teaches that the specific user interface disclosed allows for simplified viewing of the most efficient curve in order to optimize how a marketing budget is spend (see 0134), and this allows an OEM to identify a “preferred slope of a ratio or curve associating budget spent” and use this information to make complicated budgeting decisions “through a simplified interface to [the user] without requiring the user to spot the pattern or eyeball the curve.” (see 0153). 

In reference to claim 12
Murphy as cited teaches all the limitations above, as well as clearly disclosing incentive funds promoted to users, as well as one or more of a suggested modification to the campaign itself (at least [0161-0163), but does not specifically teach moving funds between campaigns for users.


In reference to claim 15:
Murphy/Cotton teaches all the limitations above. Murphy as cited teaches a suggested modification to the incentive cap (see 080, 0163, 0100), but does not specifically disclose a visualization of one. Cotton however does teach: modification wherein the computer system is further configured to: generate a visualization of a projected impact of the suggested modification to the [campaign] , the visualization including an indication of a projected incentive spend based on the incentive cap specified by the campaign parameters and an indication of a projected incentive spend based on the suggested modification to the [campaign], wherein the message is provided to the incentive provider via the graphical user interface with the visualization of the projected impact of the suggested modification (at least [fig 9a, 9b and related text, as well as 0160] estimated total spend 916 of the campaign incentive, interface 900 shows estimated total spend 916, “subsidy spend” as well as at [0162] a projection of the maximizing/diminishing returns of changing either value). It would have been obvious to one of ordinary skill in the art that the time of the invention to allow for visualization of these elements, as well as to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






	
	/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622